119 Mich. App. 418 (1982)
326 N.W.2d 528
REGULSKI
v.
MURPHY
Docket No. 57956.
Michigan Court of Appeals.
Decided September 9, 1982.
Harry D. Hirsch, Jr. (E.R. Whinham, of counsel), for plaintiff.
Garan, Lucow, Miller, Seward, Cooper & Becker, P.C., for defendants.
Before: V.J. BRENNAN, P.J., and D.C. RILEY and V.R. PAYANT,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right the trial court's order granting defendant's motion for summary judgment, GCR 1963, 117.2(1), on the basis of governmental immunity.
Plaintiff filed a complaint for damages arising from an injury occurring at the site of a house construction project. At the time of the injury, plaintiff was a high school senior enrolled in Building Trades Class II, which is part of the high school curriculum of the defendant school district. *420 The students enrolled in the class constructed a home which was then sold to a private buyer.
Plaintiff was injured while attempting to hammer a nail into a piece of plywood. When plaintiff struck the nail, it bounced free of the wood and struck plaintiff in the left eye. Plaintiff was not wearing safety glasses at the time of the injury. In his complaint, plaintiff alleged acts of carelessness, wrongdoing, and negligence in failing to dismiss the class when the defendant teacher left the job site and in allowing plaintiff to continue working without supervision.
Defendant Murphy was employed by the defendant school district as a shop trades supervisor. Defendant Hansen was employed by the defendant school district as a teacher for the building trades class.
The trial court found that the conducting of the building trades class as part of a high school curriculum was a governmental function thereby entitling the defendant school district to summary judgment on the basis of governmental immunity. Further, the court found that the supervisor and the teacher, as employees of the school district, were also entitled to governmental immunity.
The sole question for our determination is whether the trial court erred in granting summary judgment. We find no error.
In Weaver v Duff Norton Co, 115 Mich. App. 286; 320 NW2d 248 (1982), the Court found that a public school district's operation of a vocational education program is a governmental function within the meaning of MCL 691.1407; MSA 3.996(107), the governmental immunity statute. In that case, as part of its educational program, the school operated a vocational education program whereby students held part-time jobs with private *421 companies, learning skills, and performing tasks within the students' chosen field. While on the premises of a company and while engaged in his duties under that program, the plaintiff student was injured. The Court based its holding on the following: (1) section 1287(1) of the School Code of 1976, MCL 380.1287(1); MSA 15.41287(1), authorizes school boards to establish vocational education programs; and (2) vocational education programs are an integral part of the curriculum of modern secondary schools.
We find that the present case is analogous to Weaver. The building trades class offered the student an opportunity to learn the skills used in constructing a house. The class emphasized craftsmanship and, in addition to erecting a house, the course included films, field trips, and lectures by employers and union representatives. As part of the high school curriculum, the course advanced vocational education, MCL 380.1287; MSA 15.41287. Therefore, we find that the operation of a building trades class as part of a high school curriculum is a governmental function thereby entitling the defendant school district to governmental immunity.
We further find that the defendant supervisor and the defendant teacher were engaged in a governmental function thereby entitling these defendants to governmental immunity. Bush v Oscoda Area Schools, 405 Mich. 716; 275 NW2d 268 (1979); Gaston v Becker, 111 Mich. App. 692; 314 NW2d 728 (1981); Everhart v Roseville Community Schools Bd of Ed, 108 Mich. App. 218, 221-223; 310 NW2d 338 (1981).
We find no error on the part of the trial court in granting summary judgment in favor of the defendants.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.